Citation Nr: 1035552	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  95-19 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for bilateral 
knee disabilities, to include on a secondary basis to service-
connected psoriasis.

2.  Entitlement to service connection for bilateral knee 
disabilities, to include on a secondary basis to service-
connected psoriasis.

3.  Entitlement to an initial rating in excess of 10 percent for 
service-connected psoriasis, rated as 30 percent disabling since 
October 1998 and as 60 percent disabling since May 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to October 1977.  

These matters were last before the Board of Veterans' Appeals 
(Board) in April 2009, on appeal from decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared before the undersigned Veterans Law Judge in 
Waco, Texas in September 2006; he testified before a former 
Veterans Law Judge in January 2003.  Both hearing transcripts 
have been associated with the claims file.

The Board has recharacterized the issue regarding the submission 
of new and material evidence.  Although this issue was certified 
to the Board as whether new and material evidence had been 
submitted to reopen a claim for service connection for a left 
knee disability, the record reflects that the claim is for 
bilateral knee disabilities.  Specifically, in August 2001 the 
Veteran submitted a petition to reopen the claim of entitlement 
to service connection for bilateral knee disabilities, the March 
2002 rating decision refers to the issue as involving bilateral 
knee disabilities, and the Veteran's authorized representative 
observes in an August 2010 brief that "the Appellant continues 
to assert that he is clearly entitled to service connection for a 
bilateral knee disorder."  Although, throughout the history of 
the claim, the Veteran has contended that he is entitled to 
service connection for the right knee on a direct basis, for the 
left knee on a direct basis, and for the bilateral knees on a 
secondary basis to service-connected psoriasis, all of these 
contentions are encompassed by the claim as it is now reflected 
on the title.  Accordingly, the Board has re-characterized the 
issue to reflect the Veteran's contentions and the history of the 
claim.  See 38 C.F.R. § 19.35 (2009) (noting that certification 
is for administrative purposes and does not serve to either 
confer or deprive the Board of jurisdiction of an issue).  

The issues of entitlement to service connection for bilateral 
knee disabilities and entitlement to an increased rating for 
psoriasis are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In January 1994, the RO denied the Veteran's claim of 
entitlement to service connection for bilateral knee 
disabilities; he timely appealed that denial.

2.  In April 1998, the Board denied entitlement to service 
connection for a right knee disability and discussed, but did not 
act on, a claim for service connection for a left knee 
disability.

3.  Evidence received since the time of the April 1998 Board 
decision is new and raises a reasonable possibility of 
substantiating the claims for service connection for the 
bilateral knees.  


CONCLUSIONS OF LAW

1.  The Board denied entitlement to service connection for the 
right knee in an April 1998 decision, which is final.  38 U.S.C. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).  

2.  The claim of entitlement to service connection for a left 
knee disability is deemed denied under the final 1998 Board 
decision.  Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005); 
38 U.S.C. § 7104; 38 C.F.R. § 20.1100.

3.  Evidence submitted to reopen the claim of entitlement to 
service connection for bilateral knee disabilities is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Under the 
VCAA, VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

As the Board has granted the full benefits sought with respect to 
the issues on appeal that are herein decided, there is no 
prejudice to the Veteran under VA's duties to notify and assist.  
As such, any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness of 
the adjudication or to have caused injury to the claimant.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

New and Material Evidence

The Veteran is seeking service connection for right and left knee 
disabilities.  The Board denied entitlement to service connection 
for the right knee in an April 1998 decision, which is final.  
38 U.S.C. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).  

Although the claim appealed in 1998 was for service connection 
for bilateral knee disabilities and the Board only denied a right 
knee disability, the Federal Circuit has determined that where a 
claim, including a reasonably raised claim under a sympathetic 
reading, is not acted upon by the agency decision maker, it is 
deemed denied.  Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 
2005).  The U.S. Court of Appeals for Veterans Claims (Court), 
has held that, for a claim to be deemed denied, there must be a 
recognition of the substance of the claim in a decision.  Ingram 
v. Nicholson, 21 Vet. App. 232 (2007) (per curiam).  As the April 
1998 Board decision discusses the theories of entitlement raised 
by the Veteran as well as the records of in-service treatment of 
the left knee, the Board finds that the substance of the claim 
for entitlement for service connection for bilateral knee 
disabilities was recognized and the claim may be deemed denied.  
Andrews, 421 F.3d 1278; Ingram, 21 Vet. App. 232.

In August 2001, the Veteran submitted a petition to reopen his 
claim for service connection for the bilateral knee disabilities; 
in a May 2002 statement he clarified that he wished his claim to 
include a service connection for the left knee on a direct basis 
to service.  In a March 2002 rating decision, the RO declined to 
reopen the claims, finding that new and material evidence had not 
been submitted.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of an attempt 
to reopen a claim.  Absent the submission of evidence that is 
sufficient to reopen the claim, the Board's analysis must cease.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  The Board may not then proceed to review 
the issue of whether the duty to assist has been fulfilled, or 
undertake an examination of the merits of the claim.  The Board 
will therefore undertake a de novo review of the new and material 
evidence issues.

As a general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When a claimant seeks to reopen a final decision, the first 
inquiry is whether the evidence obtained after the last 
disallowance is "new and material."  Under 38 C.F.R. § 
3.156(a), new evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be 
sufficient to reopen a previously denied claim, it must be both 
new and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. West, 12 
Vet. App. 312 (1999).  Furthermore, "material evidence" could 
be "some new evidence [that] may well contribute to a more 
complete picture of the circumstances surrounding the origin of 
the Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is 
determined that new and material evidence has been submitted, the 
claim must be reopened.  VA may then proceed to the merits of the 
claim on the basis of all of the evidence of record.

The evidence of record at the time of the final April 1998 Board 
decision consisted of the Veteran's service treatment records and 
VA treatment records.  

The service treatment records reflect a normal enlistment 
examination, with the exception of pes planus, in June 1976.  A 
self report of medical history completed by the Veteran at time 
of enlistment reflects that he was unsure as to whether or not he 
had a trick or locked knee.  In August 1977, the Veteran was 
treated for left knee pain and stiffness; the treatment record 
reflects that he reported multiple prior traumatic injuries to 
the left knee.  An x-ray of the left knee was negative and the 
Veteran was diagnosed with a bursa deficiency.  His July 1977 
separation examination was normal, with the exception of 
psoriasis.

The Veteran's VA treatment records show that he reported 
experiencing throbbing right knee pain in October and December 
1993.  However, on a November 1993 report of military history, he 
reported injuring his left knee.  During the December 1993 VA 
treatment, he mentioned right knee pain while being evaluated for 
a back injury claimed to have occurred in service.  The record 
reflects that he noted radiating pain from his back down his 
right leg as well as separate right knee pain.  The examining 
physician observed "r[ight] knee pain, etiology?" and diagnosed 
low back pain.  A January 1994 nerve conduction study showed 
results compatible with right-sided motor peripheral neuropathy, 
but did not discuss the knee pain.

In November 1997 he informed a VA health care provider that he 
injured his right knee in service and experienced pain ever 
since; there was no diagnosis and an x-ray was normal.  

The Veteran testified in January 1998 that he experienced a knee 
disability due to performing military service on flat feet and an 
in-service injury to his right knee.

In April 1998, the Board denied the claim on the basis that there 
was no evidence of a current diagnosis of a knee disability or of 
a nexus between any knee disability and service.  

Evidence submitted since the April 1998 Board decision includes 
VA treatment notes, private treatment notes, lay statements, 
additional hearing testimony, and the reports of 2002 and 2008 VA 
examinations.  

In June 1998, the Veteran was seen twice for treatment of low 
back pain and he reported jumping during a field exercise, 
falling into a hole, and twisting his back and both knees.

The Veteran submitted a September 1998 statement that he injured 
his right knee, not his left, while in service and his records 
were incorrect; he reiterated that statement to a February 1999 
VA health care provider.

In March 1999, the Veteran informed another VA health care 
provider of the claimed in-service accident and was diagnosed 
with right knee arthralgia due to an old sprain.  

The Veteran sought private medical treatment in May 2001 for his 
left knee; he reported that the knee "gave out" and reiterated 
that he had injured the knee during service.  An x-ray showed 
"very minimal" arthritis in the left knee.

A June 2002 VA physician opined that the Veteran experienced 
arthritis of the joints, including the bilateral knees, due to 
his service-connected psoriasis.  

In August 2002 the Veteran was afforded a VA examination for his 
joints; the report reflects that he stated his bilateral knee 
pain began approximately 10 years prior without any previous 
trauma.  Upon examination, no bilateral knee disease was found.

The Veteran testified in January 2003 that he injured his left 
knee in service at the same time he twisted his back, which 
caused radiating right leg pain.

A February 2003 VA treatment note states that the Veteran has 
arthritis of the knee due to psoriasis.  In September 2004 the 
Veteran informed a VA health care provider that he hurt his left 
knee in service prior to any psoriatic arthritis; he was 
diagnosed with arthralgia of the left knee.

The Veteran was afforded another VA examination in October 2004.  
By x-ray, the examiner diagnosed degenerative joint disease of 
the right knee, but stated that the left knee was within normal 
limits.  The Veteran did not report any in-service injuries, but 
informed the examiner of the prior diagnosis of psoriatic 
arthritis.  The examiner noted that the Veteran did not have 
psoriatic arthritis.

In November 2004, he submitted a statement to VA that he 
experienced left knee injury prior to psoriasis.

The Veteran testified again in September 2006.  He stated that he 
fell into a hole during a training exercise, twisted his left 
knee, and was assigned to light duty.  He reported experiencing 
psoriatic arthritis in his joints.

The evidence submitted after the 1996 Board decision was not 
previously before agency decisionmakers and thus is new.  
Moreover, it relates to an unestablished fact necessary to 
substantiate the claim, namely, the existence of current 
disabilities.  Moreover, several VA treatment notes link 
bilateral knee arthritis to the service-connected psoriasis, some 
VA treatment notes link a current left knee disability to an in-
service injury, and some link a current right knee disability to 
an in-service injury.  As the credibility of these submissions is 
presumed pursuant to Justus, 3 Vet. App. 510, this evidence 
raises a reasonable possibility of substantiating the claims of 
entitlement to service connection for bilateral knee 
disabilities.  Accordingly, the criteria under 38 C.F.R. 
§ 3.156(a) have been met and the claims are therefore reopened.


ORDER

New and material evidence having been received, the petition to 
reopen a claim of entitlement to service connection for bilateral 
knee disabilities is granted, to this extent only.


REMAND

As an initial matter, the Board observes that the last VA 
treatment records within the claims file are dated April 2005.  
As more than five (5) years have passed and the Veteran has 
reported continued VA treatment, the RO/AMC must obtain 
additional VA treatment records while the appeal is in remand 
status.

Further, a December 2003 VA treatment note reflects that the 
Veteran reported receipt of benefits from the Social Security 
Administration (SSA).  VA has a duty to obtain SSA records when 
they may be relevant, Voerth v. West, 13 Vet. App. 117, 121 
(1999), but no SSA records have been associated with the claims 
file.  Accordingly, the RO must contact the SSA and obtain, and 
associate with the claims file, copies of the Veteran's records 
regarding SSA benefits, including the complete medical records 
upon which any decision was based.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(2) (2009).

The Veteran has claimed entitlement to a higher initial 
disability rating for psoriasis.  As he is appealing the rating 
given at the time service connection was established, the Board 
must consider the propriety of assigning one or more levels of 
rating, referred to as "staged" ratings, from the initial 
effective date forward, based on evidence as to the severity of 
disability.  See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).

The claims file further reflects that the Veteran was last 
afforded a VA examination for his service-connected psoriasis in 
May 2008.  Pursuant to 38 C.F.R. § 3.327(a) (2009), examinations 
will be requested whenever VA determines, as in this case, that 
there is a need to determine the exact nature, or severity, of a 
disability.  See also 38 C.F.R. § 3.159 (2009).  As the Veteran 
has contended that his psoriasis has worsened, a new examination 
is warranted.  See VAOPGCPREC 11-95.

He also has contended that his service-connected psoriasis 
renders him unable to work.  See May 2003 statement from former 
employer; August 2002 lay statement.  Where a veteran: 
(1) submits evidence of a medical disability; (2) makes a claim 
for the highest rating possible; and (3) submits evidence of 
unemployability, VA must consider whether the veteran is entitled 
to a total rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  TDIU is an element of all appeals of an 
increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In regard to the claim for service connection for bilateral knee 
disabilities, pursuant to 38 C.F.R. § 3.327(a), as noted above, 
examinations will be requested whenever VA determines that there 
is a need to verify the etiology of a disability.  The Veteran 
has claimed entitlement to service connection for the right knee 
on a direct basis, for the left knee on a direct basis, and for 
the bilateral knees on a secondary basis to service-connected 
psoriasis.  Although there is some medical evidence of record to 
support each theory of entitlement, VA examination reports from 
October 2004 and August 2002 do not reflect discussion of any 
history of injury to either knee.  As such, the Board has 
determined that there is a need to verify the etiology of any 
current knee disability.  See Flash v. Brown, 8 Vet. App. 332, 
339-340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full access 
to and review of a Veteran's claims folder); see also 38 C.F.R. § 
4.2 (If the findings on an examination report do not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must ascertain if the Veteran 
has received any VA, non-VA, or other 
medical treatment, records of which are not 
associated with the claims file.  The 
records requested must include, but are not 
limited to, records of VA treatment dated 
after April 2005.  The Veteran must be 
provided with the necessary authorizations 
for the release of any private treatment 
records not currently on file.  The RO/AMC 
must then seek to obtain the identified 
relevant medical treatment records and 
associate them with the claims folder.

2.  The RO/AMC will obtain from the SSA a 
copy of the evidence relied on in any 
decision regarding the Veteran's eligibility 
for disability benefits or eligibility for 
Supplemental Security Income (SSI) due to 
disability.  The records must specifically 
include, but are not limited to, medical 
records and the SSA hearing transcript.  
Those records will be associated with the 
claims folder.

3.  The RO/AMC must then schedule the 
Veteran for an examination at an appropriate 
location and with a physician of suitable 
background and experience to determine 
whether he has any current knee disability 
(right, left, or bilateral) that is directly 
or indirectly related to his service.  The 
following considerations will govern the 
review:

a.	The entire claims folder and a copy 
of this remand must be made available 
to the reviewer.  The examination 
report must reflect review of pertinent 
material in the claims folder.

b.	After reviewing the claims file and 
determining whether the Veteran has any 
current knee disability, the reviewer 
must address whether it is likely that 
any such disability is related to his 
service.  The reviewer should 
specifically refer to the August 1977 
treatment report showing treatment for 
left knee stiffness and pain as well as 
the June 1976 self-report of medical 
history indicating that the Veteran was 
not sure if he had a trick or locked 
knee.

c.	The examiner must render an opinion 
based on the treatment record - to 
specifically include, but not limited 
to August 2002 and October 2004 VA 
examination reports, the opinion of the 
June 2002 VA physician regarding 
psoriatic arthritis, and prior 
diagnoses of arthralgia and arthritis 
of the knees - and any applicable 
treatises, to provide a medical 
explanation as to whether a causal 
relationship exists between any 
currently diagnosed knee disability/ies 
and the service-connected psoriasis 
and/or any in-service injury.  

d.	In referencing the service treatment 
records and providing an opinion, the 
examiner must specify whether the 
Veteran's service, or his service-
connected psoriasis likely aggravated 
any knee disability that existed prior 
to service. A rationale must be 
provided for all findings.

e.	In all conclusions, the reviewer 
must identify and explain the medical 
basis or bases, with identification of 
the pertinent evidence of record.  If 
the examiner is unable to render an 
opinion without resort to speculation, 
he or she should explain why and so 
state.

4.  The RO/AMC must then schedule the 
Veteran for another VA examination at an 
appropriate location to determine the 
current severity of his psoriasis and 
whether his service-connected disabilities 
render him unemployable.  The following 
considerations will govern the examination:

a.	The entire claims folder and a copy 
of this remand must be made available 
to the examiner in conjunction with the 
examination.  The examination report 
must reflect review of pertinent 
material in the claims folder.

b.  After reviewing the claims file and 
examining the Veteran, the examiner 
must provide current findings as to the 
severity of the service-connected 
psoriasis.  

i.	The findings should 
include the extent of body 
area affected, whether any 
systemic or topical 
therapy is required and 
the duration thereof.  

ii.	The examiner must also 
address whether or not the 
Veteran's psoriasis 
manifests with psoriatic 
arthritis, referencing the 
reports of the October 
2004 and August 2002 VA 
examinations. 

iii.	An opinion must be 
provided as to whether or 
not the psoriasis renders 
the Veteran unemployable, 
noting his training as a 
welder and the May 2003 
statement from his former 
employer.  The examiner 
must note the Veteran's 
current employability 
status and is advised that 
non-service connected 
disabilities and age are 
not factors for 
consideration.

c.  In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
pertinent evidence of record.  If the 
examiner is unable to render an opinion 
without resort to speculation, he or 
she should explain why and so state. 

d.  Any necessary tests or studies must 
be conducted, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  
The report prepared must be typed.

5.  After the above has been completed, the 
RO/AMC must review the claims file and 
ensure that all of the foregoing development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If any report does not include 
adequate responses to the specific opinions 
requested, it must be returned to the 
providing physician for corrective action.  
See 38 C.F.R. § 4.2 (2009).

6.  Thereafter, the RO/AMC must consider all 
of the evidence of record and readjudicate 
the Veteran's claims.  In regard to the 
claim for an increased initial evaluation 
for psoriasis, the RO/AMC must consider the 
propriety of "staged" ratings based on any 
changes in the degree of severity of that 
disability as well as the Veteran's 
eligibility for TDIU.  The Veteran and his 
representative must be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, if indicated, the 
case should be returned to the Board for 
appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to 
report for any examinations and to cooperate in the development 
of the claim.  The consequences for failure to report for a VA 
examination without good cause may include denial of the claim. 
38 C.F.R. §§ 3.158, 3.655 (2009).   In the event that the Veteran 
does not report for any scheduled examination, documentation 
should be obtained which shows that notice scheduling the 
examination was sent to the last known address.   It should also 
be indicated whether any sent notice was returned as 
undeliverable.

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


